UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, et al.,
ex rel, MICHAEL BAWDUNIAK, Civil Action
Plaintiff-Relator, No. 12-10601-IT
v.
BIOGEN IDEC INC.,
Defendant.

 

 

STIPULATION ON BIOGEN INC.’S MOTION TO COMPEL NON-PARTY
GENZYME CORP. TO COMPLY WITH SUBPOENA REQUESTS 9 AND 15

WHEREAS, on October 28, 2019, the Court entered an order (ECF No. 372) allowing in
part and denying in part Biogen Inc.’s Motion to Compel Non-Party Genzyme Corp. to Comply
with Subpoena Requests 9 and 15 (ECF No, 312);

WHEREAS, the Court ordered Genzyme “to comply with Request 9 of Biogen’s
subpoena consistent with the parameters Genzyme proposed in its Partial Opposition [ECF No.
324], as modified during the hearing” and, at the hearing, the Court directed the parties to
propose written modifications as a proposed order;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
the undersigned counsel for Biogen and Genzyme, that in response to Request No. 9 of Biogen’s
subpoena to Genzyme, Genzyme will produce only documents from Mr. Bawduniak’s Genzyme
email that concern:

1. Mr. Bawduniak’s work at Biogen;

2. Information that Mr. Bawduniak has concerning Biogen, its conduct, its products,
or its practices relating only to the period between January 1, 2009, and March 18,
2014; and/or

3. Mr. Bawduniak’s lawsuit against Biogen.

EAST\1 70087748. 1
BIOGEN INC.

By Its Attorneys,

/s/ Paul M. Kessimian

Paul M. Kessimian (BBO #660306)
Christian R. Jenner (BBO #669255)
PARTRIDGE SNOW & HAHN LLP
30 Federal Street, 7" Floor

Boston, MA 02110

(617) 292-7900

pkessimian@psh.com
cjenner@psh.com

GENZYME CORPORATION

By Its Attorneys,

/s/ Robert P. Sherman

Robert P. Sherman (BBO #458540)
Eric P. Christofferson (BBO #654087)
Jennifer C. Brown (BBO #681442)
DLA PIPER LLP (US)

33 Arch Street, 26" Floor

Boston, MA 02110-1447

(617) 406-6000
robert.sherman(@dlapiper.com
eric.christofferson@dlapiper.com
jennifer.brown(@dlapiper.com

PURSUANT TO STIPULATION, IT IS SO ORDERED

Dated: November . 2019

. >, s ‘
inl. Jel
fION. INDIRA TALWANI
UNITED STATES DISTRICT JUDGE

bo
